Citation Nr: 0809119	
Decision Date: 03/18/08    Archive Date: 04/03/08

DOCKET NO.  03-18 423	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 30 
percent for peripheral neuropathy in the right upper 
extremity.

2.  Entitlement to an initial evaluation in excess of 20 
percent for peripheral neuropathy in the left upper 
extremity.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his wife



ATTORNEY FOR THE BOARD

M. Riley, Associate Counsel 


INTRODUCTION

The veteran served on active duty from May 1956 to May 1976.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a December 2002 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas, which, in pertinent part, granted service 
connection and assigned 10 percent evaluations for the above 
conditions, effective September 13, 2002.  

In an April 2003 rating decision, the veteran was awarded 
ratings of 30 percent for his peripheral neuropathy of the 
right upper extremity and 20 percent for peripheral 
neuropathy of the left upper extremity, effective September 
13, 2002.  A veteran is generally presumed to be seeking the 
maximum benefit allowed by law, and a claim remains in 
controversy where less than the maximum available benefit is 
awarded.  AB v. Brown, 6 Vet. App. 35 (1993).  Therefore, the 
claims for increased evaluations for peripheral neuropathy of 
the upper extremities remain before the Board.

In May 2006, the veteran and his wife provided testimony at a 
hearing before the undersigned at the San Antonio satellite 
office of the RO.  A transcript of the hearing is of record.

The veteran's appeal was previously before the Board in 
December 2006, at which time the Board remanded the case for 
further action by the originating agency.  The the case has 
been returned to the Board for further appellate action.

In its December 2006 remand, the Board noted that in August 
2002 the veteran raised the claim of entitlement to specially 
adapted housing.  The Board referred the claim to the RO; 
however, it appears that no action has been taken with 
respect to this claim.  Therefore, the claim is once again 
referred to the RO for the appropriate action. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC. VA will notify the appellant 
if further action is required.


REMAND

A remand by the Board confers on an appellant the right to VA 
compliance with the terms of the remand order and imposes on 
the Secretary a concomitant duty to ensure compliance with 
those terms.  See Stegall v. West, 11 Vet. App. 268, 271 
(1998).   In Stegall the Court held that "where... the remand 
orders of the Board... are not complied with, the Board 
itself errs in failing to insure compliance."  Id.

During his May 2006 hearing, veteran and his wife testified 
that he had undergone treatment at the VA Medical Center 
(VAMC) in 2005 for peripheral neuropathy of the upper 
extremities.  In its December 2006 remand, the Board noted 
that it was required to remand the case for efforts to obtain 
records of VA treatment.  Bell v. Derwinski, 2 Vet. App. 611 
(1992).  The Board ordered that records of the veteran's 
recent VA treatment should be obtained.  There is no evidence 
in the claims folders that the agency of original 
jurisdiction (AOJ) attempted to procure these records.

The Board also directed in its December 2006 remand that the 
veteran be afforded a VA examination to determine the current 
severity of his peripheral neuropathy of the upper 
extremities.  While the record does contain a VA examination 
report from October 2007, the medical opinion provided by the 
examiner is inadequate as it does not indicate the severity 
of the veteran's peripheral neuropathy.  Specifically, the 
examiner did not comment on whether the veteran experienced 
complete paralysis or incomplete paralysis of the upper 
extremities that was mild, moderate, moderately severe, or 
severe as asked for in the remand

Based on the foregoing, this case is REMANDED for the 
following actions:

1.  The AOJ should obtain all records of 
VA treatment for peripheral neuropathy in 
the upper extremities since April 2004, 
to include any records of occupational 
therapy.

2.  The AOJ should return the claims 
folder to the examiner who performed the 
veteran's October 2007 examination.  The 
claims folder or copies of relevant 
evidence from the claims folder, and a 
copy of this remand must be made 
available to and be reviewed by the 
examiner.  If the previous examiner is 
not available, the claims folder and a 
copy of this remand should be provided to 
a physician with the necessary expertise 
to render a medical opinion in this case. 

The examiner should provide an opinion as 
to the severity of the injury for each 
nerve affected by peripheral neuropathy 
in the upper extremities (e.g., complete 
paralysis; or, incomplete paralysis that 
is mild, moderate, moderately severe, or 
severe).  The rationale for this opinion 
should be provided.  

3.  Then, the RO or the AMC should 
readjudicate the claims.  If the benefit 
sought on appeal is not granted, it 
should issue a supplemental statement of 
the case, before the case is returned to 
the Board, if otherwise in order. 

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

